Name: Council Regulation (EEC) No 2280/89 of 24 July 1989 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 4186/88 for certain flat- rolled products
 Type: Regulation
 Subject Matter: tariff policy;  technology and technical regulations
 Date Published: nan

 28 . 7. 89 Official Journal of the European Communities No L 218/9 COUNCIL REGULATION (EEC) No 2280/89 of 24 July 1989 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 4186/88 for certain flat-rolled products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas by its Regulation (EEC) No 4186/88 (') the Council opened for the period from 1 January to 31 December 1989 a Community tariff quota at zero duty for certain flat-rolled products falling within CN code ex 7226 10 91 ; whereas the volume of that tariff quota was set at 600 tonnes ; Whereas, on the basis of the latest statistics concerning this product for the quota year, it is estimated that the Community's immediate additional requirements for imports from third countries total 500 tonnes ; whereas the quota volume should be increased by that amount to cover those requirements ; HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 4186/88 for certain flat-rolled products falling within CN code ex 7226 1-0 91 shall be raised from 600 to 1 100 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (') OJ No L 368, 31 . 12. 1988, p. 24.